It is ordered and adjudged by this court, that the judgment of the said court of appeals be, and the same hereby is, reversed; for the reason that it appears from the allegations of the answer and the admissions of the reply thereto that the said A. E. Alkire did not, and could not, contest said will and *516codicils. The entry, set forth in the-answer, which was made by the court in the proceeding to contest .the will of William Heath, deceased, adjudicated that fact, and, therefore, the said A. E. Alkire did hot go to law to break the said will within the meaning of the 8th Item thereof. And coming now to render the judgment which the court of appeals should have rendered, it is hereby ordered and adjudged that the judgment of the court of common pleas be, and the same is hereby, reversed, and this cause is remanded to the court of common pleas for further proceedings according to law.
Nichols, C. J., Donahue, . Wanamaker and Matthias, JJ., concur.